Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00357-CV

                     IN RE A PURPORTED LIEN OR CLAIM
                  AGAINST HELVETIA ASSET RECOVERY, INC.

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18394
                      Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant is indigent; no costs are taxed in this appeal.

      SIGNED July 22, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice